             Case 3:19-cv-30115-MGM Document 37 Filed 02/09/21 Page 1 of 3

                               UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

JOSHUA BROWN,

       Plaintiff

                      v.                                  Case No: 3:19-CV-30115-MGM

CITY OF EASTHAMPTION,
EASTHAMPTON PUBLIC SCHOOLS,
KEVIN BURKE, RICK J. ROGALSKI,
NANCY FOLLANSBEE and ROBERT J. ALBERTI

       Defendants.



ZADE JENKINS,

       Plaintiff

                      v.                                  Case No: 3:19-CV-30116-MGM

CITY OF EASTHAMPTION,
EASTHAMPTON PUBLIC SCHOOLS,
KEVIN BURKE, RICK J. ROGALSKI,
NANCY FOLLANSBEE and ROBERT J. ALBERTI

       Defendants.



               JOINT MOTION FOR ENTRY OF ORDER NISI FOR DISMISSAL

       NOW COME Plaintiffs Joshua Brown and Zade Jenkins (collectively, “Plaintiffs”) and

Defendants City of Easthampton, Easthampton Public Schools, Kevin Burke, Rick J. Rogalski, Nancy

Follansbee and Robert J. Alberti (collectively, “Defendants”) in the above-entitled actions (the

“Actions”) and hereby request the entry by this Honorable Court of an Order Nisi for Dismissal (“Nisi

Order”) for a period of ninety (90) days. As grounds for this Motion, the parties state as follows:

       1.      The parties have reached a settlement in the Actions as memorialized in the Release and

Settlement Agreement signed by each individual Plaintiff and provided to Defendants’ counsel (the

“Agreements”).
             Case 3:19-cv-30115-MGM Document 37 Filed 02/09/21 Page 2 of 3

       2.      The parties anticipate the completion of all settlement obligations, including the filing of

a stipulation of dismissal, within approximately the next forty-five (45) days.

       3.      Entry of a Nisi Order for a 90-day period will protect the parties’ rights to proceed with

the Actions should the settlement obligations not be met.

       WHEREFORE, Plaintiffs and Defendants respectfully request that the Court enter an Order Nisi

for Dismissal for a period of ninety (90) days.

Dated: February 9, 2021

 Respectfully Submitted,                          Respectfully Submitted:

 THE PLAINTIFFS,                                  THE DEFENDANTS,
 JOSHUA BROWN and                                 CITY OF EASTHAMPTON, EASTHAMPTON
 ZADE JENKINS                                     PUBLIC SCHOOLS, KEVIN BURKE, RICK J.
                                                  ROGALSKI, NANCY FOLLANSBEE and
                                                  ROBERT J. ALBERTI

 By       /s/ Peter T. Lane                       By       /s/ Nancy Frankel Pelletier
 Peter T. Lane, Esq., BBO #673748                 Nancy Frankel Pelletier, Esq., BBO # 544402
 Mae Stiles, Esq., BBO #569537                       Direct Fax (413) 452-0342
 Fierst Bloomberg Ohm LLP                            npelletier@robinsondonovan.com
 64 Gothic Street, Suite 4
 Northampton, MA 01060                            By        /s/ David S. Lawless
 Phone (413)727-8300                              David S. Lawless, Esq., BBO # 664754
 lane@fierstbloomberg.com                            dlawless@robinsondonovan.com
 stiles@fierstbloomberg.com                          Direct Fax (413) 452-0370
                                                  Robinson Donovan, P.C.
                                                  1500 Main Street, Suite 1600
                                                  Springfield, Massachusetts 01115
                                                  Phone (413) 732-2301




                                                     2
             Case 3:19-cv-30115-MGM Document 37 Filed 02/09/21 Page 3 of 3


                                     CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be
sent to those indicated as non-registered participants on this 9th day of February 2021.



                                                     /s/ Peter T. Lane
                                                     Peter T. Lane, Esq.




                                                     3
